Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 1 of 21 PageID: 647




  IN THE UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF NEW JERSEY


   ABN AMRO CAPITAL USA LLC,
   et al.,
                                           Case No. 2:18-cv-00246-SDW-CLW
                      Plaintiffs,
                                           Hon. Susan D. Wigenton, U.S.D.J.
               v.                          Hon. Cathy L. Waldor, U.S.M.J.

   JOHNSON, et al.,                        Return Date: May 20, 2019

                      Defendants.          ORAL ARGUMENT REQUESTED


        MEMORANDUM OF LAW IN SUPPORT OF NON-PARTIES
   AMERRA CAPITAL MANAGEMENT, LLC; AMERRA LATIN AMERICA
        FINANCE, LLC; AMERRA AGRI ADVANTAGE FUND, LP;
       AMERRA AGRI OPPORTUNITY FUND, LP; AMERRA AGRI
     OFFSHORE MASTER FUND II, L.P., AMERRA MULTI STRATEGY
     FUND, L.P.; AMERRA AGRI FUND II, LP; AND NANCY OBLER’S
      MOTION TO INTERVENE AND FOR A PROTECTIVE ORDER




   SELENDY & GAY, PLLC                   COUGHLIN DUFFY LLP

   1290 Avenue of the Americas           350 Mount Kemble Avenue
   New York, NY 10104                    P.O. Box 1917
   Telephone: 212-390-9000               Morristown, NJ 07962
   (pro hac vice pending)                Telephone: 973-631-6002

   Attorneys for Non-Parties AMERRA Capital Management, LLC; AMERRA Latin
   America Finance, LLC; AMERRA Agri Advantage Fund, LP; AMERRA Agri
   Advantage Fund, LP; AMERRA Agri Opportunity Fund, LP; AMERRA Agri
   Offshore Master Fund II, L.P.; AMERRA Multi Strategy Fund, LP; AMERRA
   Agri Fund II; and Nancy Obler
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 2 of 21 PageID: 648




                                           TABLE OF CONTENTS
                                                                                                                      Pages

  PRELIMINARY STATEMENT ............................................................................... 1
  RELEVANT FACTUAL BACKGROUND .............................................................. 4

  ARGUMENT ............................................................................................................. 8

  I.       NON-PARTIES AMERRA MAY INTERVENE AS A MATTER OF
           RIGHT TO PROTECT THEIR INTERESTS ................................................. 8

           A.       AMERRA’s Application For Intervention Is Timely ........................... 9

           B.       AMERRA Has Sufficient Interest In This Litigation ......................... 10
           C.       AMERRA’s Interests Will Be Affected Or Impaired If It Is
                    Prevented From Intervening ................................................................ 12
           D.       The Parties’ Interests Are Directly Adverse To AMERRA’s
                    Interests................................................................................................ 12
  II.      GOOD CAUSE EXISTS FOR ISSUANCE OF A PROTECTIVE
           ORDER PREVENTING PLAINTIFFS FROM ABUSING THE
           DISCOVERY PROCESS .............................................................................. 13
  CONCLUSION ........................................................................................................ 15




                                                               i
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 3 of 21 PageID: 649




                                     TABLE OF AUTHORITIES
                                                                                                          Pages
  Cases

  Beckman Indus., Inc. v. Int’l Ins. Co.,
       966 F.2d 470 (9th Cir.), cert. denied, 506 U.S. 868 (1992) ............................8
  Cipollone v. Liggett Grp.,
        113 F.R.D. 86 (D.N.J. 1986) .................................................................. 11, 14
  Constand v. Castor,
       Civ. A. No. 15-5799,
       2016 WL 5681454 (E.D. Pa. Oct. 3, 2016) ...................................................10

  Harris v. Pernsley,
        820 F.2d 592 (3d Cir. 1987) ............................................................................8
  In re Comp. of Managerial, Prof’l and Tech. Emps. Antitrust Litig.,
         Master Dkt. No. 02-CV-2924 (GEB),
         2008 WL 3887619 (D.N.J. Aug. 20, 2008) ...................................................15

  In re Fine Paper Antitrust Litig.,
         695 F.2d 494 (3d Cir. 1982) ............................................................................9

  Mountain Top Condo. Ass’n v. Dave Stabber Master Builder, Inc.,
       72 F.3d 361 (3d Cir. 1995) ....................................................... 8, 9, 10, 11, 12

  NLRB v. Frazier, 144 F.R.D. 650, 655 (D.N.J. 1992) ...............................................8
  Oppenheimer Fund, Inc. v. Sanders,
       437 U.S. 340 (1978).......................................................................................14
  Pansy v. Borough of Stroudsburg,
       23 F.3d 772 (3d Cir. 1994) ........................................................................8, 13

  Perryman v. Litton Loan Servicing, LP,
       81 F. Supp. 3d 893 (N.D. Ca. 2015) ..............................................................11

  Robinson v. Horizon Blue Cross-Blue Shield of N.J.,
       No. 12-CV-02981-ES-JAD,
       2013 WL 6858956 (D.N.J. Dec. 23, 2013) ...................................................13


                                                         ii
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 4 of 21 PageID: 650




  Trans Pac. Ins. Co. v. Trans-Pac. Ins. Co.,
        136 F.R.D. 385, 391 (E.D. Pa. 1991) ..................................................... 11, 15
  Trbovich v. United Mine Workers,
        404 U.S. 528 (1972).......................................................................................12

  Statutes
  Fed. R. Civ. P. 1 .......................................................................................................11

  Fed. R. Civ. P. 24(a)(2) ........................................................................................8, 15
  Fed. R. Civ. P. 26(c)(1)(D) ............................................................................... 13, 15

  Treatises

  Wright & Miller, § 1916 ............................................................................................9




                                                              iii
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 5 of 21 PageID: 651




        Non-parties AMERRA Capital Management, LLC; AMERRA Latin America
  Finance, LLC; AMERRA Agri Advantage Fund, LP; AMERRA Agri Advantage
  Fund, LP; AMERRA Agri Opportunity Fund, LP; AMERRA Agri Offshore Master
  Fund II, L.P.; AMERRA Multi Strategy Fund, LP; AMERRA Agri Fund II; and
  Nancy Obler (collectively, “AMERRA”)—subordinated lenders to the now defunct
  Transmar Commodity Group Ltd. (“Transmar”)—respectfully submit this
  Memorandum of Law in Support of their Motion (the “Motion”) to Intervene and
  for a Protective Order Limiting the Scope of Questioning by Plaintiffs ABN AMRO
  Capital USA LLC; Société Générale; BNP Paribas; Natixis, New York Branch;
  Macquarie Bank Limited; Bank Hapoalim BM; MUFG Bank, Ltd. (f/k/a “The Bank
  of Tokyo-Mitsubishi UFJ Ltd., New York Branch”); and Israel Discount Bank of
  New York (collectively, “Plaintiffs”) at the forthcoming depositions of Defendants
  Peter G. Johnson (“Johnson Sr.”) and Peter B. Johnson (“Johnson Jr.”), and any
  contemplated future depositions of Defendants Mary Johnson, Timothy Johnson,
  Thomas Reich, Nancy Pizzi, or William Yu (collectively, with Johnson Sr. and
  Johnson Jr., “Defendants”),1 or any other third-party deposition in the above-
  captioned action (the “Action” or the “New Jersey Action”).
                           PRELIMINARY STATEMENT
        On March 7, 2019, this Court granted Plaintiffs’ request to take the
  depositions of two incarcerated and defaulted Defendants in this Action: Johnson Sr.
  and Johnson Jr. With the time for exchanging document discovery having just ended
  on April 15, 2019 (see Dkts. 74, 76), Plaintiffs will now presumably seek (or have
  already sought) to notice depositions of the remaining Defendants. AMERRA
  moves to intervene because the discovery Plaintiffs apparently intend to seek against


        1
           On April 3, 2019, Plaintiffs voluntarily dismissed claims filed against
  Defendant Richard Gary O’Connor. Dkt. 135.
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 6 of 21 PageID: 652




  Defendants in this Action is principally intended to be used in a separate proceeding
  that Plaintiffs have concurrently brought against AMERRA in New York State court.
  Because the instant Action is being maintained for the purpose of seeking discovery
  against AMERRA to be used in another proceeding, AMERRA seeks a protective
  order for the reasons set forth below.
        What the Court may not know, as it is not obvious from the face of Plaintiffs’
  Complaint in this Action or, for that matter, any other filings on the docket in this
  Action, is that Plaintiffs are simultaneously pursuing litigation against AMERRA in
  New York State Supreme Court (the “New York Action”),2 as Plaintiffs desperately
  search for a solvent party to sue. The Court may also be unaware that, prior to
  commencing the New York Action against AMERRA, Plaintiffs first attempted to
  obtain discovery against AMERRA by serving a Rule 45 subpoena on AMERRA in
  this Action. This improper subpoena is presently the subject of a motion to quash in
  the U.S. District Court for the Southern District of New York.3
        As this Memorandum demonstrates, Plaintiffs are pursuing the New Jersey
  Action solely as a vehicle to obtain discovery from AMERRA that Plaintiffs can
  then use against AMERRA in the New York Action. This is clear from numerous
  facts, including the following: (i) two of the Defendants in this Action against whom
  discovery is sought (Johnson Sr. and Johnson Jr.) are penurious and incarcerated,


        2
            Plaintiffs filed suit against the AMERRA and certain of its affiliates on
  February 25, 2019 in New York State court. See Ex. 1, Compl., ABN AMRO Capital
  USA LLC, et al. v. AMERRA Capital Mgmt., LLC, et al., Index No. 0651148/2019,
  Dkt. 2 (N.Y. Sup. Ct.). All citations to “Ex.    ” refer to exhibits attached to the
  Declaration of Timothy I. Duffy in Support of AMERRA’s Motion, filed in
  conjunction with the Motion.
        3
          In the Matter of Non-Party Subpoena Served in: ABN AMRO Capital USA
  LLC v. Johnson, No. 1:18-mc-00554 (S.D.N.Y. Nov. 30, 2018).

                                           2
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 7 of 21 PageID: 653




  and are already the subject of a $352.5 million default judgment in this Action;
  (ii) one of the Defendants (Richard Gary O’Connor) has already settled; (iii) another
  of the Defendants (William Yu) has requested that the Court conduct a settlement
  conference or order mediation and therefore appears likely to settle; (iii) the
  remaining four Defendants (Timothy Johnson, Mary Johnson, Nancy Pizzi, and
  Thomas Reich) are unlikely to have anywhere close to the resources necessary to
  satisfy any meaningful judgment in this Action; (iv) there is apparently no D&O
  policy that would provide a vehicle for any recovery by Plaintiffs; (v) three of the
  Defendants in this Action have already been ordered, in the prior criminal action,
  to pay Plaintiffs the same $352.5 million in restitution that Plaintiffs purport to be
  seeking in this Action; (vi) Plaintiffs are represented by the same attorneys in the
  New Jersey Action and the New York Action; (vii) Plaintiffs have previously (and
  unsuccessfully) attempted to use a separate action pending in the Bankruptcy Court
  as a vehicle to obtain discovery from AMERRA; (viii) Plaintiffs have previously
  attempted to obtain discovery from AMERRA in this Action through the use of a
  third-party subpoena on AMERRA, which is presently the subject of a motion to
  quash in the Southern District of New York, as it is a back-door attempt to obtain
  discovery against AMERRA for use in the New York Action; and (ix) Plaintiffs,
  after initially refusing to confirm that they intended to use discovery obtained in this
  proceeding against AMERRA, then commenced suit against AMERRA in New
  York State Court, in February 2019, once it became apparent that Plaintiffs would
  not succeed in obtaining discovery against AMERRA in this proceeding.
        Because Plaintiffs are attempting to use depositions of Defendants (and
  potentially third parties) in this Action to obtain discovery for use against AMERRA
  in the New York Action, AMERRA brings the instant Motion. The decisions of this
  Court make clear that Plaintiffs may not maintain this proceeding for the principal


                                             3
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 8 of 21 PageID: 654




  purpose of obtaining discovery against a non-party in another proceeding.
  Accordingly, AMERRA seeks (i) a protective order from this Court limiting what
  discovery Plaintiffs may seek at depositions; and (ii) the right to attend depositions
  in this Action to ensure that Plaintiffs comply with such a protective order.

                     RELEVANT FACTUAL BACKGROUND
        As this Court is aware, the instant Action concerns Transmar—a defunct
  supplier and processor of cocoa products founded by the Johnson family, which was
  owned, managed, and operated by the Defendants in this Action. Compl. ¶¶ 1, 38.
  Plaintiffs are lenders that entered into a credit facility with Transmar, loaning them
  approximately $360 million. Id. ¶¶ 71, 134. Plaintiffs allege that Defendants
  operated Transmar as a fraudulent scheme and knowingly and intentionally
  misrepresented Transmar’s financial condition and the value of the lenders’
  collateral. Id. ¶¶ 41–139.
        Ultimately, Transmar filed for bankruptcy on December 31, 2016, in the
  United States Bankruptcy Court for the Southern District of New York
  (the “Bankruptcy Court”). Id. ¶ 133.4 Not long after, three of the Defendants,
  Johnson Sr., Johnson Jr., and Thomas Reich, were indicted in the Southern District
  of New York for “misrepresent[ing] material information about Transmar’s
  finances” to Plaintiffs. Ex. 2, Unsealed Indictment ¶¶ 6–8, United States v. Johnson,
  No. 1:17-cr-00482-JSR-1 (S.D.N.Y. Aug. 2, 2017). All three Defendants pled guilty
  to conspiracy to commit bank and wire fraud and were sentenced to federal prison.
  Johnson Sr. was required to forfeit more than $1.5 million and Defendants were
  ordered to pay $352.5 million in restitution to Plaintiffs. See Exs. 3–5, Judgments



        4
          That case is captioned In re: Transmar Commodity Grp. Ltd., Case No. 16-
  13625 (JLG) (Bankr. S.D.N.Y.) (the “Transmar Bankruptcy”).

                                            4
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 9 of 21 PageID: 655




  in Criminal Cases Against Johnson Sr., Johnson Jr., and Thomas Reich. Given this
  history, and particularly in light of the fact that the other Defendants in this Action
  are generally lower level employees of Transmar, who were more modestly
  compensated than either Johnson Sr. or Johnson Jr., it is clear that the purpose of the
  New Jersey Action is not to recover money from Defendants—it is to use this
  proceeding as a cudgel to obtain discovery that Plaintiffs can then use against
  AMERRA in the New York Action.
        Beginning in January 2017, just weeks after Transmar declared bankruptcy,
  Plaintiffs moved in the Bankruptcy Court for authority to issue discovery requests
  on AMERRA, insisting that an “investigation” into AMERRA was required, and
  representing to the Bankruptcy Court that once it had obtained the records of
  AMERRA’s transactions with Transmar and Transmar’s affiliate Euromar
  Commodities GmbH (“Euromar”), ABN would be able to show AMERRA’s central
  role in the alleged wrongdoing that caused Transmar’s demise. Ex. 6, Ex Parte
  Motion for an Order Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
  Procedure Authorizing ABN AMRO Capital USA LLC to Issue Subpoenas for the
  Production of Documents and to Examine the Debtor and Others, Transmar
  Bankruptcy (Jan. 23, 2017). AMERRA, at its own significant expense, agreed to
  produce to Plaintiff ABN AMRO documents in connection with numerous purchase
  and sale transactions, as well as loans, involving AMERRA and either Transmar or
  Euromar.5




        5
            ABN also obtained over one million documents from Transmar which
  included nearly 57,000 pages to or from AMERRA and included AMERRA’s e-
  mails with Transmar, Euromar, affiliates of Transmar or Euromar, and the
  Defendants in the instant Action.

                                            5
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 10 of 21 PageID: 656




         Failing to find the smoking gun they so desperately sought, in May 2017
   Plaintiffs concocted a new legal theory against AMERRA in an effort to permit
   Plaintiffs to serve further discovery requests, this time with their sights on non-party
   Nancy Obler.        ABN demanded sweeping production of Nancy Obler’s
   communications concerning Transmar and its affiliates and a deposition of Ms.
   Obler. Ex. 7, Motion for an Order Pursuant to Rule 2004 of the Federal Rules of
   Bankruptcy Procedure Authorizing ABN AMRO Capital USA LLC to Issue a
   Subpoena for the Further Production of Documents From and the Oral Examination
   of AMERRA Capital Management LLC, by Nancy Obler ¶ 5, Transmar Bankruptcy
   (May 5, 2017). In June 2017, the Bankruptcy Court appropriately denied ABN’s
   requests, holding that “it’s clear to the Court that ABN AMRO has identified
   Amerra as a litigation target and is seeking to utilize the liberal discovery available
   under Rule 2004 to further this ultimate litigation,” which is improper. Ex. 8,
   Tr. Order at 22:7–11, Transmar Bankruptcy (June 9, 2017) (emphasis added).
         With the Bankruptcy Court path to discovery sealed off, Plaintiffs switched
   tacks yet again and, on November 5, 2018, served a non-party subpoena on
   AMERRA in this Action, seeking 66 categories of documents, many having little or
   nothing to do with this Action.          Ex. 9, Subpoena to Produce Documents,
   Information, or Objects or to Permit Inspection of Premises in a Civil Action, ABN
   AMRO Capital USA LLC v. Johnson, Civ. A. No. 2;18-cv-00246-SDW-CLW
   (D.N.J. Nov. 5, 2018) (“AMERRA Subpoena”). In fact, a large chunk of the
   document requests in that subpoena were squarely aimed at AMERRA’s internal
   activities, transactions, and deliberations,6 which are of no probative value to



         6
          For example, the subpoena sought AMERRA’s communications with its
   own accountants, auditors, and investors, as well as details of AMERRA’s

                                              6
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 11 of 21 PageID: 657




   Plaintiffs’ claims for fraud and misrepresentation against Defendants in this
   Action—as is starkly apparent from the fact that the Complaint in this Action does
   not even once mention either AMERRA or Nancy Obler.
         Plaintiffs purpose was again clear: they sought to leverage discovery in this
   Action to obtain non-reciprocal discovery against AMERRA that was unavailable
   via proper channels. In response to Plaintiffs’ improper tactics, AMERRA filed a
   motion to quash in the Southern District of New York in which AMERRA made
   clear that the subpoena was yet another transparent and ill-advised attempt at
   gamesmanship. Ex. 10, Memo. of Law in Support of Mot. to Quash Non-Party
   AMERRA Capital Mgmt., LLC’s Non-Party Subpoena, In the Matter of Non-Party
   Subpoena Served in: ABN AMRO Capital USA LLC v. Johnson, No. 1:18-mc-00554
   (S.D.N.Y. Nov. 30, 2018). That motion has been fully submitted and is presently
   sub judice.
         Most recently, Plaintiffs have pursued discovery in the instant Action,
   purportedly against the Defendants in this Action. However, AMERRA submits that
   on the basis of the foregoing it seems clear that this Action is not being pursued in
   good faith, as the Action has no purpose other than to attempt to advantage Plaintiffs
   in their concurrent New York Action against AMERRA. The discovery Plaintiffs
   apparently intend to seek against Johnson Sr., Johnson Jr. and the remaining
   impecunious Defendants simply cannot be explained—particularly in light of the
   fact that Plaintiffs have already been awarded over $350 million in restitution from
   the most senior employees at Transmar—other than as a transparent and improper
   backdoor attempt to use depositions against the Defendants in this Action in order
   to build its case against AMERRA in the New York Action. AMERRA brings the


   transactions with third parties unrelated to this Action. See, e.g., Ex. 9, AMERRA
   Subpoena ¶¶ 25, 39, 53.

                                             7
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 12 of 21 PageID: 658




   instant Motion to prevent Plaintiffs from using this Court to obtain non-reciprocal
   discovery against AMERRA without AMERRA’s interests being represented.

                                       ARGUMENT

   I.    NON-PARTIES AMERRA MAY INTERVENE AS A MATTER OF
         RIGHT TO PROTECT THEIR INTERESTS
         Pursuant to Federal Rule of Civil Procedure 24, upon timely motion, a movant
   has a right to intervene in a case where the movant “claims an interest relating to the
   property or transaction that is the subject of the action, and is so situated that
   disposing of the action may as a practical matter impair or impede the movant’s
   ability to protect its interest, unless existing parties adequately represent that
   interest.” Fed. R. Civ. P. 24(a)(2).7 “Rule 24(a) is to be liberally construed in favor
   of intervention.” NLRB v. Frazier, 144 F.R.D. 650, 655 (D.N.J. 1992) (internal
   citations omitted). To meet the requirements of Rule 24(a)(2), the movant must
   satisfy the following criteria: “(i) the application for intervention is timely; (ii) the
   applicant has a sufficient interest in the litigation; (iii) the interest may be affected
   or impaired, as a practical matter by disposition of the action; and (iv) the interest is
   not adequately represented by an existing party in the litigation.” Mountain Top
   Condo. Ass’n v. Dave Stabber Master Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995)
   (quoting Harris v. Pernsley, 820 F.2d 592, 596 (3d Cir. 1987)). All four criteria are
   easily satisfied here and AMERRA should accordingly be permitted to intervene.

         7
              Even if the Court were to determine that AMERRA may not intervene as
   of right, it has discretion to allow AMERRA to participate for the limited purpose of
   interposing objections at depositions under Federal Rule of Civil Procedure 24(b)
   governing permissive intervention. See Pansy v. Borough of Stroudsburg, 23 F.3d
   772, 778 (3d Cir. 1994) (noting that “[t]here is no reason to require such a strong
   nexus of fact or law when a party seeks [as here] to intervene only for the purpose
   of modifying a protective order”) (quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966
   F.2d 470, 474 (9th Cir.), cert. denied, 506 U.S. 868 (1992)).

                                              8
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 13 of 21 PageID: 659




         A.     AMERRA’s Application For Intervention Is Timely
         Courts consider three factors in determining whether an application for
   intervention is timely: (i) the stage of the proceeding; (ii) the prejudice such delay
   may cause to the parties; and (iii) the reason for the delay. In re Fine Paper Antitrust
   Litig., 695 F.2d 494, 500 (3d Cir. 1982). These factors should be weighed based on
   “all the circumstances.” Mountain Top, 72 F.3d at 369 (motion for intervention filed
   four years after litigation commenced was timely where “no depositions [had been]
   taken, dispositive motions filed, or decrees entered”). In making that determination,
   “[t]he critical inquiry is: what proceedings of substance on the merits have
   occurred?” Id. Because a “would-be intervenor [under Rule 24(a)(2)] may be
   seriously harmed if he is not permitted to intervene, courts should be reluctant to
   dismiss a request for intervention as untimely, even though they might deny the
   request if the intervention were merely permissive.” Id. (quoting Wright & Miller,
   § 1916 at 424). Each of these factors favors intervention in this Action.
         First, the Action is still at an early stage of its lifecycle. A scheduling order
   was only entered at the end of October 2018. Dkts. 74, 76. It has since become
   apparent that Plaintiffs intend to seek depositions, notwithstanding that recovery
   against the Defendants is all but foreclosed, and Plaintiffs have already been
   awarded in a prior proceeding the same $352.5 million they claim to seek in this
   Action.    See Exs. 2–4.       With respect to the depositions of Johnson Sr. and
   Johnson Jr., those were ordered only as of March 7, 2019, and document discovery
   was completed in this Action only as of this week. As far as AMERRA is aware, no
   depositions have yet occurred, and the deadline for completing depositions is
   July 23, 2019. There is no question, therefore, that this request is timely based on
   the stage of the proceeding.




                                              9
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 14 of 21 PageID: 660




         Second, it is unclear what (if any) prejudice or delay Plaintiffs would suffer
   by virtue of AMERRA’s intervention in this Action. The contemplated intervention
   would merely enable AMERRA to attend those depositions for the limited purpose
   of interposing objections to questions unrelated to the Action that are designed to
   obtain discovery for the New York Action.
         Third, AMERRA is seeking to intervene now because it only recently learned
   of Plaintiffs’ intent to take depositions in this Action, which as discussed above, will
   serve no purpose other than the improper tactical one of leveraging this Court’s
   authority to obtain discovery that is principally intended to be used in another
   proceeding. Mountain Top, 72 F.3d at 370 (timeliness “should be measured from
   the point at which the applicant knew, or should have known, of the risk to its
   rights”). That AMERRA—which was itself a victim of the Defendants’ fraud—
   would need to intervene to protect its interests was neither apparent nor reasonably
   expected when this Action began, as Plaintiffs only recently confirmed their true
   intentions on February 25, 2019, when they sued AMERRA in the New York
   Action. As such, the Motion is clearly timely.
         B.     AMERRA Has Sufficient Interest In This Litigation
         “Proposed intervenors need not have an interest in every aspect of the
   litigation. They are entitled to intervene as to specific issues so long as their interest
   in those issues is significantly protectable.”        Mountain Top, 72 F.3d at 368
   (emphasis added) (internal citations omitted). Indeed, those interests need not even
   be monetary. See, e.g., Constand v. Castor, Civ. A. No. 15-5799, 2016 WL
   5681454, at *3 (E.D. Pa. Oct. 3, 2016) (recognizing that an “interest in
   confidentiality is sufficient to support limited intervention under Rule 24(a)”). They
   need only be “legal interest[s] as distinguished from interests of a general and
   indefinite character.” Mountain Top, 72 F.3d at 368 (internal citations omitted).

                                              10
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 15 of 21 PageID: 661




   Thus, intervention is appropriate where, as here, “there is a tangible threat to a legally
   cognizable interest.” Id.
         AMERRA has a significant legal interest in maintaining an orderly, fair,
   reciprocal, and efficient discovery process—an interest embodied in the Federal
   Rules themselves. See Fed. R. Civ. P. 1 (providing that the Federal Rules “should
   be construed, administered, and employed by the court and the parties to secure the
   just, speedy, and inexpensive determination of every action and proceeding”). This
   Court, too, has an interest in not being used as a tool by parties seeking to leverage
   the Court’s authority to obtain discovery principally for use in another proceeding.
   It is now clear, however, that Plaintiffs do not share AMERRA’s interests and
   instead plan to seek depositions in this Action against Defendants, from whom there
   is no realistic prospect of recovery, for the sole purpose of eliciting testimony that
   might aid Plaintiffs in the New York Action. That is an affront to the purpose of
   liberal discovery under the Federal Rules.
         Although, ordinarily, discovery obtained in one case may be used in another
   for a legitimate purpose, a party may not obtain discovery in one action for the sole
   purpose of obtaining an advantage in another proceeding. Perryman v. Litton Loan
   Servicing, LP, 81 F. Supp. 3d 893, 901 (N.D. Ca. 2015); Trans Pac. Ins. Co. v.
   Trans-Pac. Ins. Co., 136 F.R.D. 385, 391 (E.D. Pa. 1991); cf. Cipollone v. Liggett
   Grp., 113 F.R.D. 86, 91 (D.N.J. 1986) (discovery may be used in another proceeding
   “[s]o long as the initial litigation has not itself been instituted in bad faith for the
   purpose of obtaining documents for other actions”). Here, AMERRA has amply
   demonstrated its interest in intervention.




                                                11
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 16 of 21 PageID: 662




         C.      AMERRA’s Interests Will Be Affected Or Impaired If It Is
                 Prevented From Intervening
         Allowing depositions to go forward without AMERRA’s presence would
   enable Plaintiffs to circumvent the normal channels of discovery, in which counsel
   for AMERRA may make appropriate objections. As the deponents in this Action
   (i.e., Defendants) will have no incentive to offer testimony that would be helpful to
   AMERRA and, indeed, may be inclined to deflect blame onto AMERRA, including
   as a condition for entering into a favorable settlement with Plaintiffs, the absence of
   counsel for AMERRA at these depositions would be inherently prejudicial to
   AMERRA’s legal interests. Thus, in order to protect their interests, it is essential
   that AMERRA be able to participate in this Action for the limited purpose of
   interposing objections at upcoming depositions, including of Johnson Sr. and
   Johnson Jr.
         D.      The Parties’ Interests Are Directly Adverse To AMERRA’s
                 Interests
         The Third Circuit, citing U.S. Supreme Court precedent, has held that it is
   sufficient that an applicant seeking to intervene as of right simply show his interest
   “may be” inadequately represented by the parties present. Mountain Top, 73 F.3d at
   368 (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972)).
   Ultimately, the “burden of making that showing should be treated as minimal.” Id.
   Here, there is no dispute that a fraud was perpetrated by key members of the Johnson
   family. As such, depositions are likely to focus on the remaining Defendants
   proving they did not personally know or participate in that fraud. The focus will not
   be on clearing non-parties. Indeed, if they think it helpful, the Defendant deponents
   may even be inclined to shift blame onto non-parties, such as AMERRA. It is also
   possible that Plaintiffs will suggest to the Defendants in this Action (some of whom



                                             12
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 17 of 21 PageID: 663




   are apparently unrepresented) that providing deposition testimony that inculpates
   AMERRA will be helpful in receiving a favorable settlement from Plaintiffs.
         Given that, it is likely that AMERRA will be inadequately represented in these
   depositions and, therefore, should be permitted to intervene.

   II.   GOOD CAUSE EXISTS FOR ISSUANCE OF A PROTECTIVE
         ORDER PREVENTING PLAINTIFFS FROM ABUSING THE
         DISCOVERY PROCESS
         Pursuant to Federal Rule of Civil Procedure 26(c)(1)(D), a “court may, for
   good cause, issue an order to protect a party or person from annoyance,
   embarrassment, oppression, or undue burden or expense” including by “forbidding
   inquiry into certain matters, or limiting the scope of disclosure or discovery to certain
   matters.” Likewise, “[a] court may issue a protective order pursuant to Federal Rule
   of Civil Procedure 26(c) to regulate the terms, conditions, time or place of
   discovery.” Robinson v. Horizon Blue Cross-Blue Shield of N.J., No. 12-CV-02981-
   ES-JAD, 2013 WL 6858956, at *7 (D.N.J. Dec. 23, 2013). The party seeking a
   protective order bears the burden of demonstrating the good cause for the order. See
   Pansy, 23 F.3d at 786. Good cause exists where one party seeks discovery for an
   improper purpose. Id. at 787 (finding that “a factor to consider is whether the
   information is being sought for a legitimate purpose or for an improper purpose”).
   AMERRA easily meets that burden.
         AMERRA submits that Plaintiffs are pursuing the instant Action in bad faith.
   Some of the Defendants have already pled guilty to criminal fraud, Plaintiffs
   voluntarily dismissed claims against another Defendant, and the entire amount
   purportedly sought from Defendants in this proceeding has already been awarded to
   Plaintiffs. Moreover, there does not appear to be any D&O policy that would
   provide a separate source of recovery to Plaintiffs, and there is no indication that any


                                              13
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 18 of 21 PageID: 664




   of the Defendants have anywhere close to the resources to satisfy even a fraction of
   the judgment Plaintiffs are purportedly seeking in this Action.
         To claim that Plaintiffs are pursuing this Action in order to seek a recovery
   from Defendants blinks reality.      Rather, the only conclusion this Court can
   reasonably draw from the facts—and from the tactics Plaintiffs have pursued of
   attempting to seek discovery from AMERRA in both this proceeding and in the
   Bankruptcy Court—is that Plaintiffs will use the upcoming depositions in this
   Action for the sole purpose of leveraging this Court’s authority to obtain discovery
   for use against AMERRA in the New York Action.
         Moreover, Plaintiffs are likely counting on the fact that the Defendants in the
   instant Action will be eager to lay the blame for their crimes and bad acts on a
   convenient scapegoat—AMERRA—and that they will, therefore, provide Plaintiffs
   with information on AMERRA that Plaintiffs would never obtain in depositions in
   the New York Action, where AMERRA’s counsel would be present and would have
   the opportunity to ask questions and interpose appropriate objections. It is precisely
   because Plaintiffs are maintaining this Action for the sole purpose of obtaining
   discovery for use in the New York Action that a protective order is warranted.
   Cf. Cipollone, 113 F.R.D. at 91 (an action may not be pursued in bad faith in order
   to obtain discovery for use in another proceeding). The U.S. Supreme Court has
   stressed the importance of this constraint as well. See Oppenheimer Fund, Inc. v.
   Sanders, 437 U.S. 340, 352 n.17 (1978) (“In deciding whether a request comes
   within the discovery rules, a court is not required to blind itself to the purpose for
   which a party seeks information. Thus, when the purpose of a discovery request is
   to gather information for use in proceedings other than the pending suit, discovery
   properly is denied.”) (internal citations omitted). Indeed, New Jersey federal courts
   have previously denied discovery where, as here, those requests were deemed to be


                                            14
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 19 of 21 PageID: 665




   “pretextual” and a “fishing expedition.” In re Comp. of Managerial, Prof’l and
   Tech. Emps. Antitrust Litig., Master Dkt. No. 02-CV-2924 (GEB), 2008 WL
   3887619, at *12 (D.N.J. Aug. 20, 2008) (rejecting plaintiff’s request for discovery
   regarding the existence of per se antitrust violations where it “ha[d] not previously
   alleged” one). Likewise, courts in this circuit have held that parties may not obtain
   discovery in one action for the sole purpose of obtaining an advantage in another
   proceeding. Cf. Trans Pacific, 136 F.R.D. at 391.
         In light of Plaintiffs’ track record of abusing the discovery process, AMERRA
   respectfully requests that this Court provide appropriate safeguards to ensure that
   this Action is not used simply as a vehicle for obtaining non-reciprocal discovery
   against AMERRA.        AMERRA therefore seeks a protective order to preclude
   questions by Plaintiffs at deposition that go beyond whether Defendants defrauded
   Plaintiffs, which is the sole issue in this Action. Any questions about AMERRA or
   Nancy Obler should, as a presumptive matter, be irrelevant to such issues. Although
   the Federal Rules provide for liberal discovery, a proceeding may not be maintained
   in bad faith that is intended only to obtain discovery in another action. Because that
   is precisely what Plaintiffs are doing here, a protective order is appropriate.

                                     CONCLUSION
         For the foregoing reasons, AMERRA respectfully requests that this Court,
   pursuant to Rules 24(a) and 26(c) of the Federal Rules of Civil Procedure, grant the
   Motion and enter a protective order limiting the scope of questioning by Plaintiffs.




                                             15
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 20 of 21 PageID: 666




    Dated: April 18, 2019               Respectfully submitted,
           Morristown, New Jersey

                                    By: /s/ Timothy I. Duffy, Esq.
                                        Timothy I. Duffy
                                        COUGHLIN DUFFY LLP
                                        350 Mount Kemble Avenue
                                        P.O. Box 1917
                                        Morristown, NJ 07962
                                        Telephone: 973-631-6002
                                        E-mail: tduffy@coughlinduffy.com

                                        Jordan Goldstein (pro hac vice motion
                                        pending)
                                        Faith Gay (pro hac vice motion pending)
                                        David Elsberg (pro hac vice motion
                                        pending)
                                        SELENDY & GAY, PLLC
                                        1290 Avenue of the Americas
                                        New York, NY 10104
                                        Telephone: 212-390-9000
                                        E-mail: jgoldstein@selendygay.com
                                                fgay@selendygay.com
                                                delsberg@selendygay.com

                                        Attorneys for Non-Parties AMERRA
                                        Capital Management, LLC; AMERRA
                                        Latin America Finance, LLC; AMERRA
                                        Agri Advantage Fund, LP; AMERRA Agri
                                        Advantage Fund, LP; AMERRA Agri
                                        Opportunity Fund, LP; AMERRA Agri
                                        Offshore Master Fund II, L.P.; AMERRA
                                        Multi Strategy Fund, LP; AMERRA Agri
                                        Fund II; and Nancy Obler




                                         16
Case 2:18-cv-00246-SDW-CLW Document 139-1 Filed 04/18/19 Page 21 of 21 PageID: 667




                             CERTIFICATE OF SERVICE

         This is to certify that on April 18, 2019, I electronically filed the foregoing
   Memorandum of Law in Further Support of AMERRA’s Motion with the Clerk of
   the Court using the CM/ECF system which will automatically send e-mail
   notification of such filing to all counsel of record.

    Dated: April 18, 2019                    Respectfully submitted,
           Morristown, New Jersey

                                       By: /s/ Timothy I. Duffy, Esq.
                                           Timothy I. Duffy
                                           COUGHLIN DUFFY LLP
                                           350 Mount Kemble Avenue
                                           P.O. Box 1917
                                           Morristown, NJ 07962
                                           Telephone: 973-631-6002
                                           E-mail: tduffy@coughlinduffy.com

                                             Attorneys for Non-Parties AMERRA
                                             Capital Management, LLC; AMERRA
                                             Latin America Finance, LLC; AMERRA
                                             Agri Advantage Fund, LP; AMERRA Agri
                                             Advantage Fund, LP; AMERRA Agri
                                             Opportunity Fund, LP; AMERRA Agri
                                             Offshore Master Fund II, L.P.; AMERRA
                                             Multi Strategy Fund, LP; AMERRA Agri
                                             Fund II; and Nancy Obler
